Citation Nr: 0534372	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  99-20 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

This appeal was initially brought to the Board of Veterans' 
Appeals (Board) from actions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, TX.  

The Board remanded the case in January 2001 on a number of 
issues including that shown on the front page of this 
decision, as well as service connection for a left shoulder 
bursitis and for a disorder then characterized as "left 
anterior chest costochondritis" (and manifested in part by 
chest pain).

In a decision in April 2003, the Board denied entitlement to 
service connection for left shoulder bursitis on the basis 
that the veteran did not have it.  The Board also denied 
entitlement to service connection for "costochondritis of 
the upper left chest," but granted service connection for a 
disorder characterized as "current arteriosclerotic heart 
disease," as having been shown on an ECG in service.

In March 2003, under regulations then in effect [pursuant 
primarily to 38 C.F.R. § 19.9], the Board endeavored to 
obtain RO and service department development of the evidence 
in the issue shown on the front page of this decision to the 
extent of official certification of the veteran's periods of 
active and inactive duty for training.

However, in the interim, regulations changed, and in November 
2003, the case was remanded by the Board for the development 
attempted by memorandum in March 2003.

Since then, some records have been forwarded and have been 
inserted in the claims file.  And while the RO has described 
them as unproductive, it is unclear that these are helpful to 
the claim.  

It is also noted that some clinical records already in the 
file, i.e., relating to headaches complaints in 1996, appear 
to show that the veteran was then seen at a military 
facility, but it remains unclear whether this is in any 
manner reflective of his being on some form of training duty 
at that time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran served on active duty from August 1982 to June 
1986 and from May 1989 to April 1994.  He also had various 
periods of active and perhaps inactive duty for training.

At a hearing in 2000, the veteran stated that he had first 
had headaches while on duty in July 1996.  Clinical records 
from 1996 reflect recurrent complaints of headaches and eye 
problems.

The veteran was diagnosed as having migraines headaches on a 
VA examination in 1998 but no etiology was given.

The veteran has since been granted service connection for 
organic heart disease on the basis that it was present during 
his active service.  

It remains unclear whether the veteran did or did not have 
active duty for training or inactive duty for training at the 
time he first demonstrated headache complaints, based on 
appropriate service certifications.

However, the Board would independently note that the option 
that his headaches may well be associable with his service-
connected heart problems has never been appropriately 
addressed.  The veteran is entitled to such consideration in 
all pertinent aspects.

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked to provide 
clinical data relating to all headaches 
complaints in and since active service, 
and to the extent that the RO is able to 
assist him, it should do so. 

If he is able to obtain or has records in 
his possession that tend to clarify the 
periods of active duty and inactive duty 
for training, he should submit them.

2.  The RO should request that specific 
certification be undertaken for the 
veteran's periods of active and inactive 
duty for training, and/or that the 
pertinent Guard or other service unit 
should extrapolate the information in the 
file, and any other information that may 
be available, to clarify all of his exact 
periods of (training) duty since 1994.

3.  The case should then be forwarded to 
a VA examiner for response, after review 
of the entire clinical file, to the 
following: (a) when was the probable 
onset and etiology of the veteran's 
headaches; (b) is it as likely as not 
that the headaches are associable with 
the veteran's organic heart disease; (c) 
if not associable with heart problems, to 
what might they be attributable.  The 
opinions should be annotated to the 
evidence of record.

4.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be issued, 
and the veteran and his representative 
should be given a reasonable opportunity 
to respond.  Thereafter, the case should 
be returned to this Board for further 
appellate review.  The veteran need do 
nothing further until so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

